DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 02/23/2022. The amendments filed on 02/23/2022 have been entered. Accordingly Claims 1-15,19-20 and 24-28 are pending. The previous rejections of claims 1-15,19-20 and 24 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/23/2022. Claims 16-18 and 21-23 have been canceled. Claims 25-28 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, there is no calculation of coefficients, model nor beam previously set forth. There is no structure for performing the calculation of the coefficients. It is unclear if the beamformer performs the calculation during the procedure or in advance and prestored. It is unclear how the model of the beam relates to Claim 1, since no “beam” is defined in Claim 1. Unclear if this corresponds with each sweep of the transducer array as set forth in Claim 1. It is unclear what direction the “transverse” plane corresponds with, further it is unclear what the “transverse” is relative to. 
Regarding Claim 28, it is unclear which signal is considered “central” and which signals are considered the “other signals”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 4, 6-8, 15, 20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et. al.(U.S. 20130261466, October 3, 2013)(hereinafter, “Owen”), Han et. al. al. (U.S. 20100156404, June 24, 2010)(hereinafter, “Han”), Moore et. al (U.S. 20100152590, June 17, 2010)(hereinafter, “Moore”) and Berger et. al. (U.S. 20160338676, November 24, 2016)(hereinafter, “Berger”).
Regarding Claim 1, Owen teaches: An ultrasound imaging system (“FIG. 1 illustrates an imaging system 100…” [0017]), comprising:  5a probe (Fig. 1, element 102; [0018]), including: 
an elongate shaft with a long axis (Fig. 2, element 214, [0037]);
a transducer array disposed the shaft along the long axis and configured to generate signals indicative of received echoes (Fig. 1, element 106, [0018]; Fig. 2, element 222, [0035]);
and a motor with a position sensor configured to rotate the shaft within a 10predetermined arc (Fig.1, element 108, [0020]; shaft rotation is described in [0075-0076]); 
and a console (Fig.1, element 104, [0021]), 
including: a beamformer configured to process the signals from the transducer array and generate at least a volume of data for each sweep of the transducer array along the arc (“The console 104 includes a transmit circuit 114 that selectively actuates or excites one or more of the elements of the transducer 106, and a receive circuit 116 that receives echoes received by the transducer 106. The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023]);
 and 15a display configured to display the volume of data (Fig.1, element 122, [0026]).
Owen does not explicitly state a motor controller configured to control the motor to rotate the shaft.
Owen does not teach: adding a header to each of the received signals, wherein the header includes an angular position of the transducer array at which a corresponding signal is acquired; delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position.
Han in the field of medical ultrasound probes for live action imaging teaches a motor driver that sends a control signal to the motor for regular/reverse direction rotation and stepping rotation. The motor driver transmits the power from the motor to the link mechanism and the module through to the rotation shaft [0084-0085].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to include a motor controller to control the motor as taught in Han to produce a 4D image based on an electrically connected system to the ultrasound image diagnotor (Han, [0084]).
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core. The patient interface module 2000 further comprises a power board 2100, a transceiver (XCVR) board 2200, a motion control (M/C) module 2300, and a linear position sensing array 2420. The power board 2100 is in electrical communication (not shown) with the transceiver board 2200, the motion control module 2300, and a linear position sensing array 2420.” [0064-0065], Examiner notes, these citied paragraphs refer to rotating, linear translation of the imaging core and containing a motor with position sensor to allow tracking of the position of a transducer as it acquires images in different planes in order to accurately reconstruct the images; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen and Han such that delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Berger in the field of ultrasound probes teaches: “…the ultrasound image frame such that probe, spatial, and temporal information can be interpreted by the third party Windows.RTM. based application as it retrieves the images (generated by the portable ultrasound Windows.RTM. based application) from the shared memory interface. The actual image data passed between the server (i.e. portable ultrasound application) and the client application (third party Windows.RTM. based application) is a Microsoft.RTM. device independent bitmap (DIB) with 8 bit pixels and a 256 entry color table. The image frame also contains a header that provides the following additional information, for example, but not limited to, Probe Type, Probe Serial Number, Frame Sequence Number, Frame Rate, Frame Timestamp, Frame Trigger Timestamp, Image Width (in pixels), Image Height (in pixels), Pixel Size (in X and Y), Pixel Origin (x,y location of the first pixel in image relative to the Transducer Head, and Direction (spatial direction along or across each line of the image).” [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen, Han and Moore to include a header as taught in Berger for controlling the imaging system and defining imaging operations (Berger, [0021]). 
Regarding Claim 2, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above. 
Owen further teaches with regards to obtaining image in a transverse plane: “By pivoting the linear array transducer to one of a plurality of predetermined angles along the arc and successively actuating the individual or groups of transducer elements at the angle, a longitudinal rectilinear scan can be performed. By oscillating the linear array transducer back and forth along the arc, and acquiring data at each of the plurality of predetermined angles a transverse scan can be performed.” [0004].
Owen does not explicitly teach: delaying and weighting the lines of the beams. 
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core. The patient interface module 2000 further comprises a power board 2100, a transceiver (XCVR) board 2200, a motion control (M/C) module 2300, and a linear position sensing array 2420. The power board 2100 is in electrical communication (not shown) with the transceiver board 2200, the motion control module 2300, and a linear position sensing array 2420.” [0064-0065], Examiner notes, these citied paragraphs refer to rotating, linear translation of the imaging core and containing a motor with position sensor to allow tracking of the position of a transducer as it acquires images in different planes in order to accurately reconstruct the images; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to delaying and weight the lines of the beams as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Regarding Claims 3-4, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above. 
Owen further teaches with regards to obtaining image in a transverse plane: “By pivoting the linear array transducer to one of a plurality of predetermined angles along the arc and successively actuating the individual or groups of transducer elements at the angle, a longitudinal rectilinear scan can be performed. By oscillating the linear array transducer back and forth along the arc, and acquiring data at each of the plurality of predetermined angles a transverse scan can be performed.” [0004].
Owen does not teach: estimating a phase shift time mismatch between the signals to produce a delay correction and weight factor for adaptive summation that is applied to the delayed signal.
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIG. 21, an ultrasound signal delay profile 942 for an eight element synthetic aperture, such as the imaging core 90 of FIG. 16, is used to steer ultrasound signals 20.degree. off perpendicular to the face of the synthetic aperture… The end-to-end positioning of the first and second transducer arrays 920, 930 is achieved by precise positioning of the imaging core by rapid linear translation and rotation. Spatial compounding combined with rapid linear translation and rotation of the imaging core enables a volume of interest to be insonified from multiple directions. An exemplary spatial compound imaging acquisition comprises five imaging directions -10.degree., -5.degree., 0.degree., +5.degree., and +10.degree. from perpendicular to the face of the eight element synthetic aperture. The multiple images acquired at different imaging directions are then combined into a single spatial compound image. Spatial compound imaging techniques are known to those skilled in the art.” [0109].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to estimate a phase shift time mismatch between the signals to produce a delay correction and weight factor for adaptive summation that is applied to the delayed signal as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Regarding Claim 6, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: wherein the console is configured to 5transmit rotation control parameters to the probe, which utilizes the rotation control parameters to control the rotation of the transducer array (“The console 104 includes a transmit circuit 114 that selectively actuates or excites one or more of the elements of the transducer 106, and a receive circuit 116 that receives echoes received by the transducer 106.” [0023]; “A controller 118 controls the transmit circuit 114. Such control may include actuating or exciting individual or groups of transducer elements of the transducer 106 for an A-mode, B-mode, C-plane, etc. acquisition, steering and/or focusing the transmitted signal, etc. The controller 118 also controls the receive circuit 116. Such control may include actuating the transducer 106 for steering and/or focusing the received echoes.” [0024]).
Regarding Claim 7, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: wherein the rotation control parameters include a parameter from a group consisting of: start angular position; stop angular 10position; speed of rotation; direction of rotation; and number of synchronization pulses to generate between the stop and stop positions (“At 506, a start scan position is identified, and the transducer array 222 is positioned accordingly. As described herein, the start position may be a default or a user selected start position. For the latter case, the use can employ controls of the user interface 124 to specify a scan start position of interest. An example of a user selected start scan position is provided below in connection with FIGS. 6 and 7; The user interface 124 may include one or more controls for rotating the transducer array in either direction (within the limits of rotation) in predetermined angular increments such as, for example, one to two degrees or other number of degrees per increment.” [0069-0070]; “…wherein the console provides a signal that rotates the shaft, based on an input to the console indicative of a user selected initial scanning rotational position…” Claim 23).
Regarding Claim 8, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: wherein the probe is configured to transmit an angular position of the transducer array, a rotation direction of the transducer 15array, and a trigger to the console (“A user interface 124 includes various input and/or output devices for interacting with the controller 118 such as buttons, knobs, a keypad, a touch screen, etc. and/or visual and/or audible output devices. The user interface 124 allows a user to activate the probe 102 and/or data acquisition via selecting a mode of operation, including an acquisition angle and/or start position. A console communications interface 126 includes input and output ports for communicating data and control signals with the probe 102.” [0027-0028]).
Regarding Claim 15, Owen teaches: A method, comprising: receiving signals from an ultrasound probe (“FIG. 5 illustrates a method for imaging with the system 100.” [0065]; “At 510, the transducer array is rotated through the angular range for the scan and ultrasound data is acquired.” [0072]), 
which includes an elongate shaft with a long axis (Fig. 2, element 214, [0037]), 
a one-dimensional transducer array disposed the shaft along the long axis and configured to generate the signals indicative of received echoes (Fig. 1, element 106, [0018]; Fig. 2, element 222, [0035]), 
and a motor with a position sensor configured to rotate the shaft within a predetermined arc (Fig.1, element 108, [0020]; shaft rotation is described in [0075-0076]);
10beamforming the signals to generate at least a volume of data for each sweep of the transducer array along the arc (“The console 104 includes a transmit circuit 114 that selectively actuates or excites one or more of the elements of the transducer 106, and a receive circuit 116 that receives echoes received by the transducer 106. The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023]);
and displaying the volume of data (Fig.1, element 122, [0026]).
Owen does not explicitly state a motor controller configured to control the motor.
Owen does not teach: adding a header to each of the received signals, wherein the header includes an angular position of the transducer array at which a corresponding signal is acquired; delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position.
Han in the field of medical ultrasound probes for live action imaging teaches a motor driver that sends a control signal to the motor for regular/reverse direction rotation and stepping rotation [0084].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to include a motor controller to control the motor as taught in Han to produce a 4D image based on an electrically connected system to the ultrasound image diagnotor (Han, [0084]).
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core. The patient interface module 2000 further comprises a power board 2100, a transceiver (XCVR) board 2200, a motion control (M/C) module 2300, and a linear position sensing array 2420. The power board 2100 is in electrical communication (not shown) with the transceiver board 2200, the motion control module 2300, and a linear position sensing array 2420.” [0064-0065], Examiner notes, these citied paragraphs refer to rotating, linear translation of the imaging core and containing a motor with position sensor to allow tracking of the position of a transducer as it acquires images in different planes in order to accurately reconstruct the images; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen and Han such that delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Berger in the field of ultrasound probes teaches: “…the ultrasound image frame such that probe, spatial, and temporal information can be interpreted by the third party Windows.RTM. based application as it retrieves the images (generated by the portable ultrasound Windows.RTM. based application) from the shared memory interface. The actual image data passed between the server (i.e. portable ultrasound application) and the client application (third party Windows.RTM. based application) is a Microsoft.RTM. device independent bitmap (DIB) with 8 bit pixels and a 256 entry color table. The image frame also contains a header that provides the following additional information, for example, but not limited to, Probe Type, Probe Serial Number, Frame Sequence Number, Frame Rate, Frame Timestamp, Frame Trigger Timestamp, Image Width (in pixels), Image Height (in pixels), Pixel Size (in X and Y), Pixel Origin (x,y location of the first pixel in image relative to the Transducer Head, and Direction (spatial direction along or across each line of the image).” [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen, Han and Moore to include a header as taught in Berger for controlling the imaging system and defining imaging operations (Berger, [0021]). 
Regarding Claim 20, Owen teaches: A computer readable medium encoded with computer executable instructions (“The controller 118 may include one or more processors that execute one or more computer readable instructions encoded or embedded in computer readable storage medium such as physical memory.” Owen, [0024])
which when executed by a processor causes the processor to: receive signals from an ultrasound (“FIG. 5 illustrates a method for imaging with the system 100.” [0065]; “At 510, the transducer array is rotated through the angular range for the scan and ultrasound data is acquired.” [0072]), 
which includes an elongate shaft with a long axis (Fig. 2, element 214, [0037]),
a one-dimensional transducer array disposed the shaft along the long axis and configured to generate 5the signals indicative of received echoes (Fig. 1, element 106, [0018]; Fig. 2, element 222, [0035]), 
and a motor with a position sensor configured to rotate the shaft within a predetermined arc(Fig.1, element 108, [0020]; shaft rotation is described in [0075-0076]); 
beamform the signals to generate at least a high resolution and high-contrast volume of data for each sweep of the transducer array along the arc (“…the transducer 106 is configured to be rotated at least one hundred and eighty degrees(180.degree.). Examples of other suitable angles include angles up seven hundred and twenty degrees(720.degree.), such as, for example, three hundred and sixty degrees, (360.degree.), five hundred and sixty degrees(560.degree.), and/or other angle of interest. Such rotation allows for high resolution, three dimensional (3D) volume data acquisitions spanning more than 180.degree..” [0019];“The console 104 includes a transmit circuit 114 that selectively actuates or excites one or more of the elements of the transducer 106, and a receive circuit 116 that receives echoes received by the transducer 106. The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023]);
and visually present the high resolution and high-contrast volume of data (Fig.1, element 122, [0026]).
Owen does not explicitly state a motor controller configured to control the motor.
Owen does not teach: adding a header to each of the received signals, wherein the header includes an angular position of the transducer array at which a corresponding signal is acquired; delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position.
Han in the field of medical ultrasound probes for live action imaging teaches a motor driver that sends a control signal to the motor for regular/reverse direction rotation and stepping rotation [0084].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to include a motor controller to control the motor as taught in Han to produce a 4D image based on an electrically connected system to the ultrasound image diagnotor (Han, [0084]).
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core. The patient interface module 2000 further comprises a power board 2100, a transceiver (XCVR) board 2200, a motion control (M/C) module 2300, and a linear position sensing array 2420. The power board 2100 is in electrical communication (not shown) with the transceiver board 2200, the motion control module 2300, and a linear position sensing array 2420.” [0064-0065], Examiner notes, these citied paragraphs refer to rotating, linear translation of the imaging core and containing a motor with position sensor to allow tracking of the position of a transducer as it acquires images in different planes in order to accurately reconstruct the images; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen and Han such that delaying and summing the signals to produce a set of lines in the imaging plane for every transmission; delaying and weighting lines of the set of lines that have a same origin and direction, but are acquired with different transmissions; and delaying and weighting lines of the set of lines acquired from different imaging planes, but have a same origin and direction relative to the transduce array at a given angular position as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Berger in the field of ultrasound probes teaches: “…the ultrasound image frame such that probe, spatial, and temporal information can be interpreted by the third party Windows.RTM. based application as it retrieves the images (generated by the portable ultrasound Windows.RTM. based application) from the shared memory interface. The actual image data passed between the server (i.e. portable ultrasound application) and the client application (third party Windows.RTM. based application) is a Microsoft.RTM. device independent bitmap (DIB) with 8 bit pixels and a 256 entry color table. The image frame also contains a header that provides the following additional information, for example, but not limited to, Probe Type, Probe Serial Number, Frame Sequence Number, Frame Rate, Frame Timestamp, Frame Trigger Timestamp, Image Width (in pixels), Image Height (in pixels), Pixel Size (in X and Y), Pixel Origin (x,y location of the first pixel in image relative to the Transducer Head, and Direction (spatial direction along or across each line of the image).” [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Owen, Han and Moore to include a header as taught in Berger for controlling the imaging system and defining imaging operations (Berger, [0021]). 
Regarding Claim 26, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen does not teach: further applies the weight factor based on a correlation magnitude.
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core.” [0064-0065]; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to apply a weight factor based on a correlation magnitude as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).
Regarding Claim 27, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen does not teach: wherein the beamformer further applies the weight factor by adding signals that are not correlated.
Moore in the field of ultrasound imaging systems teaches: “Referring now to FIGS. 7-9, several embodiments of the patient interface module are illustrated. The patient interface module is the electro-mechanical interface between the catheter and the imaging engine. The patient interface module contains the ultrasound generator, receiver, and scanning mechanism… The patient interface module 2000 comprises means for linear translation and rotation of the ultrasound imaging core. The proximal end of the telescoping section of the catheter is attached to an anchor mount 2032. A rotator 2602 mechanically and electrically couples to the proximal end of the catheter imaging core and enables both rotation and linear translation of the catheter imaging core.” [0064-0065]; “Image formation comprises apodization and delay-and-sum beamforming techniques that are known to those skilled in the art.” [0106].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to apply a weight factor by adding signals that are not correlated as taught in Moore “…to impart continuous controlled translation…” and “…to impart controlled bidirectional translation to the ultrasonic imaging core.” (Moore, [0014]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore and Berger as applied to claim 1 above, and further in view of Flesch et. al. (U.S. 20050085730, April 21, 2005)(hereinafter, “Flesch”).
Regarding Claim 5, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches with regards to the shape of the beam in a transverse plane: “By pivoting the linear array transducer to one of a plurality of predetermined angles along the arc and successively actuating the individual or groups of transducer elements at the angle, a longitudinal rectilinear scan can be performed. By oscillating the linear array transducer back and forth along the arc, and acquiring data at each of the plurality of predetermined angles a transverse scan can be performed.” [0004].
Owen does not explicitly teach: wherein the weights and delays are calculated in accordance to a shape of the beam in a transverse plane.
Flesch in the field of ultrasound probe devices teaches: “…ultrasonic probes are available with the transducer mounted in a probe having a longitudinal, transverse or end-finger configuration.” [0008]; “…FIG. 8(b) wherein the bi-plane transducer 10 is obliquely positioned with regard to the longitudinal axis of the probe 16. In this embodiment, the acoustic propagation axis z forms, with the longitudinal axis of the probe 16, an angle which is preferably between 10 and 80 degrees. The imaging probe 16 is therefore of an “end-finger” probe configuration wherein the probe is capable of imaging the field of view located at the front of the probe tip. Similarly to the probe illustrated in FIG. 8(b), the embodiment of the transducer of FIG. 8(c) includes a transducer 10 but, in this embodiment the transducer 10 is oriented with the acoustic propagation axis z thereof aligned with the longitudinal axis of the probe 16. Similarly to FIG. 8(b), this configuration is also referred to as an “end-finger” device. In general, end-finger transducer configurations such as those of FIGS. 8(b) and 8(c) are suitable for endo-vaginal applications while a configuration with an orthogonal or perpendicular transducer output as shown in FIG. 8(a) is usually used for trans-rectal applications.” [0097-0098]. See Fig. 8.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Owen the weights and delays to be calculated in accordance to a shape of the beam as taught in Flesch to be able to image the field of view located at the front of the probe tip for such applications as endo-vaginal or trans-rectal (Flesch, [0097-0098]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore and Berger as applied to claim 4 above, and further in view of Roundhill et. al. (U.S. 6139501, October 31, 200)(hereinafter, “Roundhill”).
Regarding Claim 9, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: “The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023].
Owen does not explicitly teach: further comprising: a vector processor configured to perform bandpass filtration, gain adjustment, envelope detection, and decimation on the multi-plane synthesized 20data, producing vector processed data.
Roundhill in the field of ultrasound diagnostic imaging teaches B-mode processing that includes quadrature bandpass filtering, gain adjustment, envelope adjustment and decimation (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).
Since the combination of Owen and Cooley provide the mutli-plane data it would be obvious to one of ordinary skill in the art before the effective filing date to perform processing in the form of bandpass filtration, gain adjustment, envelope detection and decimation as taught in Roundhill to band-limit the scanline of the data and provide better frame rates with speckle artifacts reduction allowing for multi-mode image to be displayed (Roundhill, (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore, Berger and Roundhill as applied to claim 9 above, and further in view of Robert et. al. (U.S. 20090182235, July 16, 2009)(hereinafter, “Robert”).
Regarding Claim 10, the combination of references Owen, Han, Moore, Berger and Roundhill substantially teach the claim limitations as described above. 
Owen further teaches: “The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023].
Owen does not teach: further comprising: a compounder configured to perform non-coherent compounding on the vector processed data, producing compounded data.
Robert in the field of ultrasound diagnostic imaging systems teaches: “… FIG. 5 this is accomplished by amplitude detection of the r.f. signals by detectors 130 a-130 n. Since each received multiline bears a slightly different relation to its transmit beam center than the other multilines in the combination, each multiline exhibits a slightly different speckle pattern. Detection removes the phase information from the signals so that the incoherent combining of the multilines will effect an averaging of the speckle characteristics, improving the desired signal to speckle noise ratio by approximately the square root of N, where N is the number of independent multilines being combined.” [0029].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to modify Owen to perform non-coherent compounding on the vector processed data, producing compounded data as taught in Robert to improve the signal to speckle noise ratio improving the displayed image (Robert, [0029]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore, Berger Roundhill and Robert as applied to claim 10 above, and further in view of Davidsen (U.S. 20180168544, June 17, 2016)(hereinafter, “Davidsen”).
Regarding Claim 11, the combination of references Owen, Han, Moore, Berger, Roundhill and Robert substantially teach the claim limitations as described above. 
Owen does not teach: further comprising: an image processor configured to perform filtration and enhancement of the compounded data, producing display data.
Davidsen in the field of ultrasound imaging systems teaches: “The signal processor 26 can process the received echo signals in various ways, such as bandpass filtering, decimation, I and Q component separation, and harmonic signal separation. The signal processor 26 may also perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination… The 2D or 3D images are coupled from the scan converter 30, multiplanar reformatter 32, and volume renderer 34 to an image processor 36 for further enhancement, buffering and temporary storage for display on an image display 38.” [0019].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Own to include filtration and enhancement of the compounded data producing the display data to display speckle and noise eliminated data (Davidsen, [0019]).
Regarding Claim 12, the combination of references Owen, Han, Moore, Berger, Roundhill, Robert and Davidsen substantially teach the claim limitations as noted above.
With regards to the claim limitation wherein the display is configured to display the display data is an intended use claim. Owen further teaches a display that is capable of displaying data (“A scan converter 120 scan converts the data from the receive circuit 116 to generate data for display, for example, by converting the data to the coordinate system of a display used to visually present the acquired data. The illustrated embodiment includes a display 122. However, the display 122 may alternatively be a remote device interface with the console 104.” [0026]), as such the claim limitations are met.
Regarding Claim 13, the combination of references Owen, Han, Moore, Berger, Roundhill, Robert and Davidsen substantially teach the claim limitations as noted above.
Owen further teaches: wherein the display data is 3-D data (“Such rotation allows for high resolution, three dimensional (3D) volume data acquisitions spanning more than 180.degree.” [0018]; “A scan converter 120 scan converts the data from the receive circuit 116 to generate data for display, for example, by converting the data to the coordinate system of a display used to visually present the acquired data.” [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore, Berger, Roundhill, Robert and Davidsen as applied to claim 12 above , and further in view of Han.
Regarding Claim 14, the combination of references Owen, Han, Moore, Berger, Roundhill, Robert and Davidsen substantially teach the claim limitations as noted above.
Owen further teaches a display displaying data: “A scan converter 120 scan converts the data from the receive circuit 116 to generate data for display, for example, by converting the data to the coordinate system of a display used to visually present the acquired data.” [0026]
Owen does not teach: that the displayed data is 4-D data.
Han in the field of medical ultrasound probes for live action imaging teaches: Further teaches: “FIG. 1 illustrates a perspective view of an ultrasonic probe for producing a 4 dimensional image in accordance with a preferred embodiment of the present invention having a housing (not shown) thereof removed therefrom, and FIG. 2 illustrates a perspective view of the ultrasonic probe for producing a 4 dimensional image in FIG. 1...” [0030].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to display data that is 4D as taught in Han to obtain a real time 3D live action image (i.e. 4D image) (Han, [0085]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore and Berger as applied to claim 15 above, and further in view of Roundhill, Robert and Davidsen.
Regarding Claim 19, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: “The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023].
With regards to the claim limitation presenting the visually enhanced data, this is an intended use limitation. Owen further teaches a display that is capable of displaying (i.e. “presenting”) data (“A scan converter 120 scan converts the data from the receive circuit 116 to generate data for display, for example, by converting the data to the coordinate system of a display used to visually present the acquired data. The illustrated embodiment includes a display 122. However, the display 122 may alternatively be a remote device interface with the console 104.” [0026]), as such the claim limitation is met.
Owen does not explicitly teach: further comprising: performing B-mode processing on the at least the volume of data; compounding the B-mode processed at least the volume of data; 30visually enhancing the compounded B-mode processed at least the volume of data; and presenting the visually enhanced compounded B-mode processed at least the volume of data.
Roundhill in the field of ultrasound diagnostic imaging teaches B-mode processing that includes quadrature bandpass filtering, gain adjustment, envelope adjustment and decimation (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to perform processing in the form of bandpass filtration, gain adjustment, envelope detection and decimation as taught in Roundhill to band-limit the scanline of the data and provide better frame rates with speckle artifacts reduction allowing for multi-mode image to be displayed (Roundhill, (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).
Robert in the field of ultrasound diagnostic imaging systems teaches: “… FIG. 5 this is accomplished by amplitude detection of the r.f. signals by detectors 130 a-130 n. Since each received multiline bears a slightly different relation to its transmit beam center than the other multilines in the combination, each multiline exhibits a slightly different speckle pattern. Detection removes the phase information from the signals so that the incoherent combining of the multilines will effect an averaging of the speckle characteristics, improving the desired signal to speckle noise ratio by approximately the square root of N, where N is the number of independent multilines being combined.” [0029].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the combinational system of Owen and Roundhill to perform non-coherent compounding on the B-mode processed data, as taught in Robert to improve the signal to speckle noise ratio improving the displayed image (Robert, [0029]).
Davidsen in the field of ultrasound imaging systems teaches: “The signal processor 26 can process the received echo signals in various ways, such as bandpass filtering, decimation, I and Q component separation, and harmonic signal separation. The signal processor 26 may also perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination… The 2D or 3D images are coupled from the scan converter 30, multiplanar reformatter 32, and volume renderer 34 to an image processor 36 for further enhancement, buffering and temporary storage for display on an image display 38.” [0019].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combinational system of Owen, Roundhill and Robert to include visual enhancing as taught in Davidsen to speckle and noise eliminate the data (Davidsen, [0019]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore and Berger as applied to claim 20 above, and further in view of Roundhill, Robert and Davidsen.
Regarding Claim 24, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen further teaches: “The receive circuit 116 may also be configured to process received echoes, including, beamforming (e.g., delaying and summing), spatially compounding, filtering (e.g., FIR and/or IIR), etc. the echoes.” [0023].
With regards to the claim limitation display the processed, compounded and visually enhanced data, this is an intended use limitation. Owen further teaches a display that is capable of displaying (i.e. “presenting”) data (“A scan converter 120 scan converts the data from the receive circuit 116 to generate data for display, for example, by converting the data to the coordinate system of a display used to visually present the acquired data. The illustrated embodiment includes a display 122. However, the display 122 may alternatively be a remote device interface with the console 104.” [0026]), as such the claim limitation is met.
Owen does not explicitly teach: wherein the instructions further cause the processor to: process, compound, and visually enhance the beamformed data; and display the processed, compounded, and visually enhanced data.
Roundhill in the field of ultrasound diagnostic imaging teaches B-mode processing that includes quadrature bandpass filtering, gain adjustment, envelope adjustment and decimation (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to perform processing as taught in Roundhill to band-limit the scanline of the data and provide better frame rates with speckle artifacts reduction allowing for multi-mode image to be displayed (Roundhill, (column 2, lines 10-19 and lines 57-66 and column 6, lines 9-34).
Robert in the field of ultrasound diagnostic imaging systems teaches: “… FIG. 5 this is accomplished by amplitude detection of the r.f. signals by detectors 130 a-130 n. Since each received multiline bears a slightly different relation to its transmit beam center than the other multilines in the combination, each multiline exhibits a slightly different speckle pattern. Detection removes the phase information from the signals so that the incoherent combining of the multilines will effect an averaging of the speckle characteristics, improving the desired signal to speckle noise ratio by approximately the square root of N, where N is the number of independent multilines being combined.” [0029].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the combinational system of Owen, Cooley and Roundhill to perform non-coherent compounding, as taught in Robert to improve the signal to speckle noise ratio improving the displayed image (Robert, [0029]).
Davidsen in the field of ultrasound imaging systems teaches: “The signal processor 26 can process the received echo signals in various ways, such as bandpass filtering, decimation, I and Q component separation, and harmonic signal separation. The signal processor 26 may also perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination… The 2D or 3D images are coupled from the scan converter 30, multiplanar reformatter 32, and volume renderer 34 to an image processor 36 for further enhancement, buffering and temporary storage for display on an image display 38.” [0019].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combinational system of Owen, Cooley, Roundhill and Robert to include visual enhancing as taught in Davidsen to speckle and noise eliminate the data (Davidsen, [0019]).

Claims 25  and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Owen, Han, Moore and Berger as applied to claim 4 above, and further in view of Hao et. al. (U.S. 20080175453, July 24, 2008)(hereinafter, “Hao”).
Regarding Claim 25, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen does not teach: wherein the delay correction is a gross-delay correction which compensates for mechanical jitter, jitter in trigger signals and gross mismatch in the speed of sound.
Hao in the field of ultrasound imaging teaches: “FIG. 2 shows one embodiment of a method for reducing jittering in medical diagnostic ultrasound imaging. Jittering is reduced by detecting and accounting for motion, by replacing jitter altered motion corrections, and/or registering frames of data to minimize jitter artifacts. The method is implemented with the system 10 of FIG. 1 or a different system. The acts are performed in the order shown or a different order. Additional, different, or fewer acts may be performed.” [0031]; “ For example, the frames of data correspond to a moving aperture. As another example, the frames of data correspond to different steering angles for steered spatial compounding. Other approaches for acquiring frames of data with spatial diversity (angle, position, origin direction, or transducer position), frequency diversity, or other diversity causing periodic decorrelation may be used.” [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to compensate for mechanical jitter as taught in Hao to reduce blurring and correct motion in an image (Hao, [0019]). 
Regarding Claim 28, the combination of references Owen, Han, Moore and Berger substantially teach the claim limitations as noted above.
Owen does not teach: wherein the beamformer determines the delay correction based on a cross-correlation between a central signal and the other signals. 
Hao in the field of ultrasound imaging teaches: “ For example, the frames of data correspond to a moving aperture. As another example, the frames of data correspond to different steering angles for steered spatial compounding. Other approaches for acquiring frames of data with spatial diversity (angle, position, origin direction, or transducer position), frequency diversity, or other diversity causing periodic decorrelation may be used.” [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Owen to determine the delay correction based on a cross-correlation between a central signal and the other signals as taught in Hao.

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                     

/JONATHAN CWERN/Primary Examiner, Art Unit 3793